I concur in the conclusion that whatever may have been the situation prior to Chapter 9296, Laws of 1923, with reference to the acquisition of materialmen's liens upon estates by the entireties, that statute provides the exclusive method by which such liens may now be acquired. Parker v. Gamble, 118 So. R. 21. The circumstances relied upon by the complainant in this case to entitle it to such a lien do not accord with the requirements of the statute. Therefore no lien was acquired. See Ferdon v. Hendry, 120 So. R. 335.